Citation Nr: 1022919	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migratory phlebitis with embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The appellant served in the Marine Corps Reserve from June 
1969 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In March 2010, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the appellant submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

The Board notes that the RO reopened the appellant's claim 
for service connection for migratory phlebitis with embolism 
and decided it on the merits.  However, despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

For reasons explained below, the issue of entitlement to 
service connection for migratory phlebitis with embolism on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The November 1993 rating decision that denied service 
connection for migratory phlebitis with embolism was not 
appealed and is final.

2.  Some of the evidence received since that November 1993 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for migratory phlebitis with embolism.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for migratory 
phlebitis with embolism.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for migratory phlebitis with embolism 
and the need to remand the claim on the merits for additional 
evidence, the Board finds that no discussion of VCAA 
compliance is necessary at this time.




Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for migratory phlebitis with embolism was 
previously denied by rating decisions in July 1980 and 
November 1993 because there was no evidence to show that this 
condition was incurred in or caused by the appellant's 
military service.

The appellant filed his request to reopen a claim for service 
connection for migratory phlebitis with embolism in October 
2006.  The claim was denied by the RO in the September 2007 
rating decision on appeal, but was then addressed on the 
merits in a September 2008 statement of the case following 
the submission of additional evidence.

The evidence received subsequent to the November 1993 rating 
decision includes statements from three private physicians as 
well as lay statements from family members and friends of the 
appellant.  In an October 2006 statement, Dr. Hilty stated 
that it was obvious that the appellant's deep vein thrombosis 
(DVT) occurred while the appellant was in military service, 
and that despite the appellant's genetic predisposition to 
DVT, activities that the appellant participated in during his 
military service certainly could very well have led to 
episodic DVT.  In a November 2006 statement, Dr. Martino 
stated that the appellant's problem with DVT began in 1970 
while in the military, and that his recurrence of DVT and 
pulmonary embolism has been a chronic condition since that 
time, as evidenced by the appellant having a Factor V gene 
mutation and that he has continuously been on Coumadin.  In a 
November 2006 statement, Dr. Sawyer stated that he first 
treated the appellant in 1970 for severe thrombophlebitis 
while he was in the Marine Corps.  In lay statements dated in 
November 2006 and December 2006, several family members and 
friends of the appellant alleged that the appellant has been 
taking anticoagulant medication since 1970 for his phlebitis.  
In an October 2008 statement, Dr. Sawyer stated that the 
appellant first developed phlebitis while in boot camp in 
1969, and that he first treated the appellant in 1970 for 
persistent severe thrombophlebitis in the right leg as well 
as a pulmonary embolus.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the 
credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been 
received and after resolving all doubt in the appellant's 
favor, the Board finds that the new evidence relates to 
unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for migratory 
phlebitis with embolism is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for migratory phlebitis 
with embolism is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the appellant's claim for service connection for migratory 
phlebitis with embolism.

As an initial matter, the record reflects that the appellant 
served in the Marine Corps Reserve from June 1969 to November 
1971.  The record suggests that he performed periods of 
active duty for training, but apparently had no active duty.  
However, the record does not contain sufficient documentation 
of the specific dates on which he was placed on orders for 
active duty for training or inactive duty for training.  On 
remand, the RO/AMC should attempt to obtain the appellant's 
service personnel file for his membership in the Marine Corps 
Reserve from June 1969 to November 1971, to include 
documentation of the specific dates on which he was placed on 
orders for active duty for training and inactive duty for 
training.  To accomplish such, the RO/AMC should contact 
official sources, including the National Personnel Records 
Center (NPRC), the U.S. Marine Corps Reserve Personnel 
Command, and the appellant's Reserve Unit.  The RO/AMC should 
also contact the appellant and ask him to provide any reserve 
personnel records he has to include a DD Form 214 or 
equivalent, as well as specific unit information, dates, and 
locations, with regard to his service in the Marine Corps 
Reserve from June 1969 to November 1971.  

The appellant contends that his current phlebitis disability 
began during boot camp in Parris Island, South Carolina in 
July 1969, when he experienced trauma to his right leg and 
what felt like a leg cramp while swimming, then noticed a 
long, red streak on his right calf immediately after getting 
out of the pool.  His service treatment records are negative 
for any complaints, findings, or treatment of phlebitis or 
embolism.  In November 1969, it was noted that he had 
swelling in his left ankle after twisting it four hours 
prior, but marked improvement was noted six days later.  A 
June 1971 retention examination noted that his vascular 
system and lower extremities were normal.  He specifically 
denied experiencing cramps in his legs.  It was also noted 
that the appellant had been recommended as unfit for 
retention in the Marine Corps Reserve based upon an earlier 
June 1971 psychiatric examination wherein he was diagnosed 
with anxiety reaction and immature personality, both of which 
existed prior to service.

The medical evidence of record reflects that the appellant 
first received treatment for phlebitis in December 1971 from 
Dr. Sawyer.  Specifically, a December 1971 private treatment 
record noted that he had developed phlebitis of the right leg 
two months prior, with the first overt symptoms occurring 
while swimming during mid-October 1971.  Thereafter, the 
subsequent medical evidence of record reflects ongoing 
treatment for phlebitis.  A June 1980 VA treatment record 
noted a history that the appellant had had "blood clots" in 
his legs in 1969 and was prescribed anticoagulants.

In an October 2006 statement, Dr. Hilty stated that it was 
obvious that the appellant's deep vein thrombosis (DVT) 
occurred while the appellant was in military service, and 
that despite the appellant's genetic predisposition to DVT, 
activities that the appellant participated in during his 
military service certainly could very well have led to 
episodic DVT.  In a November 2006 statement, Dr. Martino 
stated that the appellant's problem with DVT began in 1970 
while in the military, and that his recurrence of DVT and 
pulmonary embolism has been a chronic condition since that 
time, as evidenced by the appellant having a Factor V gene 
mutation and that he has continuously been on Coumadin.  In a 
November 2006 statement, Dr. Sawyer stated that he first 
treated the appellant in 1970 for severe thrombophlebitis 
while he was in the Marine Corps.  In lay statements dated in 
November 2006 and December 2006, several family members and 
friends of the appellant alleged that the appellant has been 
taking anticoagulant medication since 1970 for his phlebitis.  
In an October 2008 statement, Dr. Sawyer stated that the 
appellant first developed phlebitis while in boot camp in 
1969, and that he first treated the appellant in 1970 for 
persistent severe thrombophlebitis in the right leg as well 
as a pulmonary embolus.

In an October 2009 statement, Dr. Auerbach stated that the 
appellant was born with a Factor V gene mutation which made 
him more prone to phlebitis and other blood clots.

The Board notes that all of the private medical opinions of 
record appear to reflect the assumption that the appellant's 
reserve service is equivalent to active duty service; 
however, as noted above, the appellant did not have any 
active duty service, only active duty for training.  

In this regard, a "veteran" is a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (emphasis added); 38 C.F.R. § 3.6(a).  Presumptive 
periods do not apply to periods of active or inactive duty 
for training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

While Dr. Sawyer indicates he treated the appellant in 1970, 
his treatment records contained in the claims file only 
reflect treatment beginning in December 1971.  On remand, Dr. 
Sawyer should be requested to provide the specific dates he 
treated the appellant in 1970, and provide copies of the 
clinical records of that treatment.  

Once the above development is undertaken, if the appellant's 
reserve service is verified to include showing that he 
participated in active duty for training and inactive duty 
for training periods in 1970 and/or 1971 and received 
treatment for phlebitis contemporaneous to such verified 
training periods, then the claims file should be forward to a 
VA vascular specialist to obtain a medical opinion with 
respect to the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should also contact the 
appellant and ask him to provide any 
reserve personnel records he has, 
including a DD Form 214 or equivalent, 
as well as specific unit information, 
dates, and locations, with regard to 
his service in the Marine Corps Reserve 
from June 1969 to November 1971.

2.  The RO/AMC should undertake all 
appropriate development in order to 
obtain the appellant's service 
personnel file for his membership in 
the Marine Corps Reserve from June 1969 
to November 1971, to include 
documentation of the specific dates on 
which he was placed on orders for 
active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  
It appears the appellant may have been 
on ACDUTRA from June 1969 to December 
1969.  If no service personnel records 
are available or do not contain 
relevant information, an attempt to 
verify a period of ACDUTRA from June to 
December 1969, as well as whether the 
appellant served on ACDUTRA or 
INACDUTRA in October 1971, should be 
made.  Attempts to obtain the personnel 
file and/or verification of ACDUTRA or 
INACDUTRA periods should include 
request to the National Personnel 
Records Center (NPRC), the U.S. Marine 
Corps Reserve Personnel Command, and 
the appellant's Reserve unit.  If any 
requested records are unavailable, then 
the file should be annotated as such 
and the appellant should be so 
notified.

3.  After securing any necessary 
release, the RO/AMC should ask Dr. 
Sawyer to provide the specific dates in 
1970 during which he treated the 
appellant, and to provide a copy of the 
clinical records for the appellant 
dated in 1970.   

4.  If and only if the development 
above yields records reflecting that 
the appellant was on active duty for 
training during a period in 1970 in 
which medical evidence reflects 
treatment for phlebitis, or in October 
1971, then the claims file should be 
forwarded to a VA medical facility for 
a vascular specialist to review the 
record.  The RO/AMC should specify the 
verified period(s) of active duty for 
training or inactive duty for training 
during which treatment for phlebitis 
was shown.

Following review of the claims file, 
the specialist should provide opinions 
to the following?

(a) Did the appellant have an 
acute onset of phlebitis as a 
result of a specific injury during 
a verified period of active duty 
for training or inactive duty for 
training?

(b) If so, was the phlebitis noted 
during such verified period of 
active duty for training or 
inactive duty for training period 
related to a genetic disorder 
(factor 5 gene mutation) that 
existed prior to service;

(c) If phlebitis is related to the 
preexisting genetic disorder, did 
the disorder undergo a permanent 
worsening beyond normal 
progression (aggravation) during a 
verified period of active duty for 
training or inactive duty for 
training, or was the phlebitis 
merely a temporary exacerbation of 
the disorder?  If the examiner 
determines that a genetic 
condition was aggravated by 
service, then he/she should opine 
whether the appellant's current 
phlebitis is related to that 
aggravation.  

A rationale for all opinions expressed 
should be provided.  If an examination 
is deemed necessary to provide the 
requested opinions one should be 
scheduled.

5.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


